DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to Application filed on 01/06/2021.
Claims 1-23 are pending.

Priority

This claim is continuation of U.S. Patent Application No. 16/705,566 filed 12/06/2019, which is a continuation of U.S. Patent Application No. 16/213,554 filed 12/07/2018.  Therefore, the effective filing date of this application is 12/07/2018.

Information Disclosure Statement

The Information Disclosure Statements (IDS) filed by Applicant on 02/18/2021, 06/21/2021, 09/10/2021, 11/29/2021, 02/17/2022, and 05/06/2022 have been considered.  The copies of the considered IDS(s) as initialed, signed and dated by Examiner are included with this Office action.



Remarks

Regarding claim 1, claim 1 recites a method comprising a series of steps that must be tied to a machine (e.g., executing a transaction on a table of a database), which is directed to a process (i.e., a statutory category of invention).  In addition, claim 1 reciting a method/technique for executing a transaction on a table of a database wherein the table includes a plurality of micro-partitions is not directed to any judicial exception, including a nature of law, a natural phenomenon or any abstract idea identified by the courts as defined in the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG) and the October 2019 Update.  Therefore, claim 1 as well as its dependent claims 2-11 are eligible under 35 U.S.C. §101 according to the 2019 PEG and the October 2019 Update.

Regarding claim 12, claim 12 recites a system comprising at least one processor and one or more non-transitory computer readable storage media (i.e., hardware component(s)), which is directed to a machine (i.e., a statutory category of invention).  In addition, claim 12 reciting a method/technique for executing a transaction on a table of a database wherein the table includes a plurality of micro-partitions is not directed to any judicial exception, including a nature of law, a natural phenomenon or any abstract idea identified by the courts as defined in the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG) and the October 2019 Update.  Therefore, claim 12 as well as its dependent claims 13-21 are eligible under 35 U.S.C. §101 according to the 2019 PEG and the October 2019 Update.

Regarding claim 22, claim 22 recites a non-transitory computer readable storage media containing instructions, which is directed to an article of manufacture (i.e., a statutory category of invention).  In addition, claim 22 reciting a method/technique for executing a transaction on a table of a database wherein the table includes a plurality of micro-partitions is not directed to any judicial exception, including a nature of law, a natural phenomenon or any abstract idea identified by the courts as defined in the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG) and the October 2019 Update.  Therefore, claim 22 as well as its dependent claim 23 are eligible under 35 U.S.C. §101 according to the 2019 PEG and the October 2019 Update.


Specification

The disclosure is objected to because of the following informalities:

Regarding paragraph [0001] of the Specification, U.S. Patent Application No. 16/705,566 and U.S. Patent Application No. 16/213,554 have been patented, their information should be supplemented with their patent information (e.g., Patent No.).

Appropriate correction is required.


Claim Objections

Claim 2 is objected to because of the following informalities:  

Regarding claim 2, one extra comma (,) in line 2 after the term “an immutable storage device” should be removed.

Appropriate correction is required.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 3, 4, 12, 13, 14, 22 and 23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 5, 11, 13, 15, 20 and 21 of U.S. Patent No. 11,169,983. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 3, 5, 11, 13, 15, 20 and 21 of the earlier patent teach, suggest or render obvious all limitations recited in claims 1, 3, 4, 12, 13, 14, 22 and 23 of this instant application.
Mapping of the rejection is as follows:
Instant Application 				Patent No. 11,169,983
	Claim 1		rejected by		Claim 1
	Claim 3 		rejected by		Claim 3
	Claim 4 		rejected by		Claim 5
	Claim 12		rejected by		Claim 11
	Claim 13		rejected by		Claim 13
	Claim 14		rejected by		Claim 15
	Claim 22		rejected by		Claim 20
	Claim 23		rejected by		Claim 21

Claims 1, 3, 12, 13 and 22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 3, 4, 13, 14 and 21 of U.S. Patent No. 11,294,882. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 3, 4, 13, 14 and 21 of the earlier patent teach, suggest or render obvious all limitations recited in claims 1, 3, 12, 13 and 22 of this instant application.
Mapping of the rejection is as follows:
Instant Application 				Patent No. 11,294,882
Claim 1		rejected by		Claim 3
Claim 3		rejected by		Claim 4
Claim 12		rejected by		Claim 13
Claim 13		rejected by		Claim 14
Claim 22		rejected by		Claim 21

Allowable Subject Matter

There is no prior art rejection of claims 1-23.

Claims 2, 5-11 and 15-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record in the field of performing transaction on a table including a plurality of partitions fails to teach, suggest or render obvious recited steps of executing of a transaction on the table comprising: 
	generating, during executing the transaction, a new micro-partition different than the specified existing micro-partition, the new micro-partition including a portion of a new version of the table that reflects changes made to the table by the transaction;
	removing, during executing the transaction, the specified existing micro-partition from the table;
	generating, during executing the transaction, a change tracking entry in response to the transaction being fully executed, the change tracking entry comprising an indication of one or more modifications made to the table by the executing of the transaction; AND
	storing, the change tracking entry in the new micro-partition as metadata,
	as similarly or equivalently presented in independent claims 1, 12 and 22.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG THAO CAO whose telephone number is (571)272-2735. The examiner can normally be reached Monday - Friday: 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on 571-272-0631. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Phuong Thao Cao/Primary Examiner, Art Unit 2164